Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1-5, 7-11, 14-15, 17-18 and 21-22  are pending are pending for prosecution.
Claims 6, 12-13, 16 and 19-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given over email on 03/14/2022 by Attorney on record Aborn Chao (Registration Number 66538) after a telephone interview on 03/07/2022.

IN THE CLAIMS
1. (Currently Amended) A method, comprising:
subscribing, by an access server, to event notifications in an access domain for at least one user equipment,
wherein the subscribing comprises indicating to a subscriber server that the access server wants to receive status information for the at least one user equipment; and

wherein the status information comprises 
an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and 

an indication of time in which the at least one user equipment is still reachable from a network, sent when the at least one user equipment goes to idle from connected mode, and indicating an actual sleep period thereafter.  

2. (Original) The method according to claim 1, wherein the status information comprises an indication of when the at least one user equipment is awake and reachable.  

3. (Previously Presented) The method according to claim 1, wherein the status information further comprises an indication of how long the at least one user equipment will be reachable.  

4. (Original) The method according to claim 1, wherein the status information further comprises an indication that the at least one user equipment is not reachable and an indication of how long the at least one user equipment will not be reachable.  

5. (Previously Presented) The method according to claim 1, further comprising determining whether to send terminating session initiation protocol messages based on the status information.  



7. (Currently Amended) An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code; 
the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to 
subscribe to event notifications in an access domain for at least one user equipment, 
Page 3 of 18wherein the subscribing comprises indicating to a subscriber server that the apparatus wants to receive status information for the at least one user equipment; and 
receive, from the subscriber server, status information for the at least one user equipment,
wherein the status information comprises 
an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and
an indication of time in which the at least one user equipment is still reachable from a network, sent when the at least one user equipment goes to idle from connected mode, and indicating an actual sleep period thereafter.  
  
8. (Original) The apparatus according to claim 7, wherein the status information comprises an indication of when the at least one user equipment is awake and reachable.  



10. (Original) The apparatus according to claim 7, wherein the status information comprises an indication that the at least one user equipment is not reachable and an indication of how long the at least one user equipment will not be reachable.  

11. (Previously Presented) The apparatus according to claim 7, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine whether to send terminating session initiation protocol messages based on the status information.  

12. - 13. (Cancelled)  
  
14. (Currently Amended) A method, comprising: 
receiving, at a subscriber server associated with at least one user equipment, an indication that an access server wants to receive status information in an access domain for the at least one user equipment; 
sending a request to a mobility management entity to be notified when the least one user equipment is active; 
when the at least one user equipment becomes active, receiving an indication that the at least one user equipment is active and an indication of a duration that the at least one user equipment will be active; and 
Page 5 of 18sending the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active and the indication of a duration that the at least one user equipment will be active, 
wherein the status information further comprises 

an indication of time in which the at least one user equipment is still reachable from a network, sent when the at least one user equipment goes to idle from connected mode, and indicating an actual sleep period thereafter.  
  

15. (Original) The method according to claim 14, further comprising receiving an indication from the mobility management entity when the at least one user equipment is going back to sleep and an indication of the duration of the sleep.  

16. (Cancelled)  

17. (Currently Amended) An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code; 
Page 6 of 18the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to 
receive an indication that an access server wants to receive status information in an access domain for at least one user equipment; 
send a request to a mobility management entity to be notified when the least one user equipment is active; 
when the at least one user equipment becomes active, receive an indication that the at least one user equipment is active and an indication of a duration that the at least one user equipment will be active; and 

wherein the status information further comprises 
an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and
an indication of time in which the at least one user equipment is still reachable from a network, sent when the at least one user equipment goes to idle from connected mode, and indicating an actual sleep period thereafter.  
.  

18. (Original) The apparatus according to claim 17, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to receive an indication from the mobility management entity when the at least one user equipment is going back to sleep and an indication of the duration of the sleep.  

19. - 20. (Cancelled)  
  
21. (Previously Presented) A computer program, embodied on a non-transitory computer readable medium, the computer program configured to control a processor to perform a process according to claim 1.  





Allowable Subject Matter
Claims 1-5, 7-11, 14-15, 17-18 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to methods, apparatuses, and computer program products for providing IMS level awareness of a user equipment availability status so that network can communicate while the user equipment is available to communicate, avoiding unnecessary signaling load within the network and wasting processing power in a number of network entities due to retransmissions caused by lack of responses from the user equipment while user equipment was sleeping in power saving mode.



Applicant’s independent claim 1 recites, inter alia, a method, comprising a particular combination of elements, specifically “wherein the status information comprises 
an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and 
an indication of time in which the at least one user equipment is still reachable from a network, sent when the at least one user equipment goes to idle from connected mode, and indicating an actual sleep period thereafter.”

Independent claims 7, 14 and 17 have similar features as in claim 1.

None of Huotari (US20040184452, of IDS), Wafta (US20170195822, of record) and 3GPP (3GPP TR 23.709 V13.0.0 (2015-06), of IDS) and Swaminathan (US 20110028130, of record), either individually or in combination, teach or suggest the particular combination of limitations.

As best understood, an apparatus of claim 7, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code are configured, with the at least one processor, describes a structure.


None of the prior art of references Huotari (US20040184452, of IDS), Wafta (US20170195822, of record) and 3GPP (3GPP TR 23.709 V13.0.0 (2015-06), of IDS) and Swaminathan (US 20110028130, of record), either individually or in combination, or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 7, 14 and 17 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 7, 14 and 17 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant claim 1, 7, 14 and 17 are allowed.

Dependent claims 5, 8-11, 15, 18 and 21-22 being dependent on independent claims 1, 7, 14 and 17, are also allowed for the same reason as above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FUJISHIRO et al. (US 20180176883 A1), describing BASE STATION, MOBILITY MANAGEMENT APPARATUS, RADIO TERMINAL, AND NETWORK APPARATUS
BAS SANCHEZ et al. (US 20170188303 A1), describing TERMINATING SERVICE RESTRICTION FOR USER EQUIPMENTS HAVING POWER SAVING MODE
RYU et al. (US 20160286385 A1), describing METHOD AND APPARATUS FOR MONITORING USER EQUIPMENT REACHABILITY IN WIRELESS COMMUNICATION SYSTEM
Yi et al. (US 20150119092 A1), describing TRIGGER MESSAGE SENDING METHOD, DEVICE AND SYSTEM
KANAMARLAPUDI et al. (US 20150063225 A1), describing METHOD AND APPARATUS FOR MAINTAINING REACHABILITY OF A USER EQUIPMENT IN IDLE STATE
Drevon et al. (US 20150011210 A1), describing SUPPORT OF MOBILE-TERMINATED SERVICE DELIVERY OVER A MULTI-RAT AND/OR MULTI-DOMAIN MOBILE NETWORK
Faccin et al. (US 20110171925 A1), describing System And Method For Supporting Emergency Services In Home Cells

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHAH M RAHMAN/Examiner, Art Unit 2413